Exhibit 10.2

 

 

 

LOGO [g64974ex10_2covlogo.jpg]

LOAN AGREEMENT

dated as of

June 19, 2006

among

H.B. FULLER COMPANY

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

as Administrative Agent

CITIBANK, N.A.

as Syndication Agent

and

ABN AMRO BANK N.V. and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC.,

as Joint Bookrunners and Co-Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page ARTICLE I Definitions   

SECTION 1.01. Defined Terms

   1

SECTION 1.02. Classification of Loans and Borrowings

   18

SECTION 1.03. Terms Generally

   18

SECTION 1.04. Accounting Terms; GAAP

   19 ARTICLE II The Credits    19

SECTION 2.01. Commitments

   19

SECTION 2.02. Loans and Borrowings

   19

SECTION 2.03. Requests for Borrowings

   20

SECTION 2.04. [Intentionally Omitted]

   20

SECTION 2.05. [Intentionally Omitted]

   20

SECTION 2.06. [Intentionally Omitted]

   20

SECTION 2.07. Funding of Borrowings

   21

SECTION 2.08. Interest Elections

   21

SECTION 2.09. Termination of Commitments

   22

SECTION 2.10. Repayment of Loans; Evidence of Debt

   22

SECTION 2.11. Prepayment of Loans

   23

SECTION 2.12. Fees

   24

SECTION 2.13. Interest

   24

SECTION 2.14. Alternate Rate of Interest

   25

SECTION 2.15. Increased Costs

   25

SECTION 2.16. Break Funding Payments

   26

SECTION 2.17. Taxes

   26

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   28

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

   29 ARTICLE III Representations and Warranties    30

SECTION 3.01. Organization; Powers; Subsidiaries

   30

SECTION 3.02. Authorization; Enforceability

   30

SECTION 3.03. Governmental Approvals; No Conflicts

   31

SECTION 3.04. Financial Condition; No Material Adverse Change

   31

SECTION 3.05. Properties

   31

SECTION 3.06. Litigation and Environmental Matters

   32

SECTION 3.07. Compliance with Laws and Agreements

   32

SECTION 3.08. Investment and Holding Company Status

   32

SECTION 3.09. Taxes

   32

SECTION 3.10. ERISA

   32

SECTION 3.11. Disclosure

   33



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

      Page

SECTION 3.12. Federal Reserve Regulations

   33

SECTION 3.13. No Default

   33 ARTICLE IV Conditions    33

SECTION 4.01. Effective Date

   33 ARTICLE V Affirmative Covenants    34

SECTION 5.01. Financial Statements; Ratings Change and Other Information

   34

SECTION 5.02. Notices of Material Events

   36

SECTION 5.03. Existence; Conduct of Business

   36

SECTION 5.04. Payment of Obligations

   36

SECTION 5.05. Maintenance of Properties; Insurance

   36

SECTION 5.06. Books and Records; Inspection Rights

   36

SECTION 5.07. Compliance with Laws

   37

SECTION 5.08. Use of Proceeds

   37

SECTION 5.09. Subsidiary Guaranty

   37 ARTICLE VI Negative Covenants    37

SECTION 6.01. Indebtedness

   37

SECTION 6.02. Liens

   38

SECTION 6.03. Fundamental Changes

   39

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

   41

SECTION 6.05. Swap Agreements

   42

SECTION 6.06. Restricted Payments

   42

SECTION 6.07. Transactions with Affiliates

   42

SECTION 6.08. Restrictive Agreements

   42

SECTION 6.09. Financial Covenants

   43 ARTICLE VII Events of Default    43

ARTICLE VIII The Administrative Agent

   45 ARTICLE IX Miscellaneous    47

SECTION 9.01. Notices

   47

SECTION 9.02. Waivers; Amendments

   48

SECTION 9.03. Expenses; Indemnity; Damage Waiver

   49

SECTION 9.04. Successors and Assigns

   50

SECTION 9.05. Survival

   53

SECTION 9.06. Counterparts; Integration; Effectiveness

   53

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

      Page

SECTION 9.07. Severability

   53

SECTION 9.08. Right of Setoff

   53

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

   54

SECTION 9.10. WAIVER OF JURY TRIAL

   54

SECTION 9.11. Headings

   55

SECTION 9.12. Confidentiality

   55

SECTION 9.13. USA PATRIOT Act

   55

SECTION 9.14. Waiver with respect to Revolving Facility

   55

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

      Page

SCHEDULES:

Schedule 2.01 — Commitments

Schedule 3.01 — Subsidiaries

Schedule 3.06 — Disclosed Matters

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.08 — Restrictive Agreements

EXHIBITS:

Exhibit A

      —  

    Form of Assignment and Assumption

Exhibit B

      —  

    Form of Opinion of Loan Parties’ Counsel

Exhibit C

      —  

    List of Closing Documents

Exhibit D

      —  

    Form of Subsidiary Guaranty

 

iv



--------------------------------------------------------------------------------

LOAN AGREEMENT dated as of June 19, 2006 among H.B. FULLER COMPANY, the LENDERS
from time to time party hereto, CITIBANK, N.A. as Syndication Agent and ABN AMRO
BANK N.V. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH as
Co-Documentation Agents and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2005 10-K” means the Borrower’s Annual Report on Form 10-K for the fiscal year
ended December 3, 2005.

“2006 10-Q” means, the Borrower’s Quarterly Report on Form 10-Q for the
quarterly period ending March 4, 2006.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Entity” means the assets or Person acquired in connection with a
Permitted Acquisition.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next  1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor would (a) be prohibited by
applicable law or (b) would cause a Deemed Dividend Problem.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders. As of the Effective Date, the Aggregate Commitment is $75,000,000.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the percentage obtained by dividing such Lender’s outstanding Loans by the
aggregate outstanding principal amount of all of the Loans at such time.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, the
applicable rate per annum set forth below under the caption “Eurodollar Spread”
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt:

 

    

Index Debt Ratings

(Moody’s/S&P):

 

Eurodollar

Spread

Category 1

 

 

A3 or A-or higher

 

 

0.40%

 

Category 2

 

 

Baa1 or BBB+

 

 

0.50%

 

Category 3

 

 

Baa2 or BBB

 

 

0.625%

 

Category 4

 

 

Baa3 or BBB-

 

 

0.75%

 

Category 5

 

 

Ba1 or BB+ or lower

 

 

1.00%

 

For purposes of, and notwithstanding, the foregoing,

(a) it is understood and agreed that the Index Debt has a rating solely from S&P
on the Effective Date and only a rating from S&P shall determine the Applicable
Rate until and unless Moody’s also provides a rating for the Index Debt;

(b) if neither Moody’s nor S&P shall have in effect a rating for the Index Debt
or an issuer rating for the Borrower (other than by reason of the circumstances
referred to in the last sentence of this definition), then Category 5 shall be
applicable (it being understood and agreed that in the event that only one of
Moody’s and S&P issues a rating for the Index Debt, such rating shall determine
the Eurodollar Spread);

(c) if the ratings established or deemed to have been established by Moody’s and
S&P for the Index Debt shall fall within different Categories, the Applicable
Rate shall be based on the higher of the two ratings unless one of the two
ratings is two or more Categories lower than the other, in which case the
Applicable Rate shall be determined by reference to the Category next below that
of the higher of the two ratings;

 

2



--------------------------------------------------------------------------------

(d) if the ratings established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Administrative Agent and
the Lenders pursuant to Section 5.01 or otherwise; and

(e) if the Borrower shall not have any Index Debt outstanding, then issuer
ratings by Moody’s and S&P for the Borrower shall apply for items (a) through
(d) above.

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (a) if a Permitted Receivables Facility is
structured as a secured lending agreement, constitutes the principal amount of
such Indebtedness or (b) if a Permitted Receivables Facility is structured as a
purchase agreement, would be outstanding at such time under the Permitted
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means H.B. Fuller Company, a Minnesota corporation.

“Borrowing” means Term Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed;

 

3



--------------------------------------------------------------------------------

provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 20% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated;
or (c) the acquisition of direct or indirect Control of the Borrower by any
Person or group.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agent” means each of ABN AMRO Bank N.V. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch in its capacity as co-documentation
agent for the credit facility evidenced by this Agreement.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Term Loans on the Effective Date, expressed as an amount representing
the maximum aggregate amount of such Lender’s Term Loans hereunder. The initial
amount of each Lender’s Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $75,000,000.

“Consolidated EBITDA” means, with reference to any period, the sum of the
following: (a) Consolidated Net Income for such period, plus (b) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of (i) Consolidated Interest Expense for such period,
(ii) expense for taxes paid or accrued during such period, (iii) all amounts
attributable to depreciation and amortization during such period,
(v) extraordinary

 

4



--------------------------------------------------------------------------------

non-cash losses incurred other than in the ordinary course of business during
such period, and (vi) nonrecurring extraordinary non-cash restructuring charges,
minus (c) without duplication and to the extent included in determining such
Consolidated Net Income, extraordinary non-cash gains realized other than in the
ordinary course of business; all calculated for the Borrower and its
Subsidiaries in accordance with GAAP on a consolidated basis. For purposes of
Section 6.09(b), Consolidated EBITDA for any period of four (4) consecutive
fiscal quarters (each, a “Reference Period”) during which a Material Acquisition
or a Material Disposition shall have been made by the Borrower or any Subsidiary
shall be calculated after giving pro forma effect (calculated in a manner
reasonably acceptable to the Administrative Agent but in any case without giving
effect to any cost savings in excess of $5,000,000 during any Reference Period)
to such Material Acquisition or Material Disposition (as applicable), as if such
Material Acquisition or Material Disposition (as applicable) occurred on the
first day of such Reference Period. For purposes of this definition, the term
“Material Acquisition” means any acquisition or series of related acquisitions
by the Borrower or any Subsidiary that (A) constitutes a Permitted Acquisition,
and (B) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $10,000,000 and the term “Material Disposition” means
any sale, transfer or other disposition or series of related sales, transfers or
dispositions by the Borrower or any Subsidiary that (C) constitutes a
disposition of all or substantially all of the assets of, or all or a majority
of the Equity Interests in, a Person or division or line of business of a
Person, and (D) involves the receipt of consideration by the Borrower and its
Subsidiaries in excess of $10,000,000.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to (a) all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP, (b) Swap
Agreements (including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers acceptance
financing and net costs under interest rate Swap Agreements to the extent such
net costs are allocable to such period in accordance with GAAP) and (c) the
interest component of all Attributable Receivable Indebtedness of the Borrower
and its Subsidiaries for such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness for Borrowed Money of the
Borrower and its Subsidiaries calculated on a consolidated basis in accordance
with GAAP as of such time, (b) the aggregate amount of Indebtedness of the
Borrower and its Subsidiaries relating to the maximum drawing amount of all
letters of credit outstanding and bankers acceptances, and (c) Indebtedness of
the type referred to in clauses (a) or (b) hereof of another Person guaranteed
by the Borrower or any of its Subsidiaries. For the avoidance of doubt,
Consolidated Total Indebtedness includes all Attributable Receivables
Indebtedness.

 

5



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under the Code, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings, the labor
controversies and the environmental matters disclosed in the Borrower’s 2005
10-K, the Borrower’s 2006 10-Q and Schedule 3.06.

“Disposition” means any sale, lease, license, transfer, assignment or other
disposition of all or any portion of the business, assets, rights, revenues or
property, real, personal or mixed, tangible or intangible, of the Borrower or
any of its Subsidiaries.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America or any state thereof or the
District of Columbia.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

6



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EU” means the European Union.

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income

 

7



--------------------------------------------------------------------------------

by the United States of America or any political subdivision or state thereof,
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any political subdivision or state thereof,
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.17(a).

“Existing Joint Venture” means any corporation, limited liability company, joint
venture or similar limited liability legal entity in existence on the Effective
Date which was formed or entered into by the Borrower or any of its Subsidiaries
with another Person in order to conduct a common venture or enterprise with such
Person, which legal entity does not constitute a Subsidiary.

“Existing Note Agreements” means (a) that certain Note Agreement dated as of
December 19, 1994 regarding $12,000,000 8.73% Senior Notes, Series D, due
April 28, 2010, and (b) that certain Note Agreement dated as of June 2, 1998
regarding $125,000,000 6.60% Senior Notes due June 2, 2010; together with all
promissory notes and other documents, instruments and agreements issued
thereunder or relating thereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

8



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit, (j) all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances, (k) the net obligations of such Person under
any Swap

 

9



--------------------------------------------------------------------------------

Agreement or under any similar type of agreement and (l) all Attributable
Receivables Indebtedness of such Person. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. For purposes of the financial covenants
under this Agreement, preferred stock of any Person shall not be considered
Indebtedness of such Person.

“Indebtedness for Borrowed Money” of any Person means, without duplication, the
sum of Indebtedness of such Person described in clauses (a), (b), (h), (i),
(j) and (l) of the definition of “Indebtedness”, but shall exclude (a) notes,
bills and checks presented in the ordinary course of business by such Person to
banks for deposit or collection, and (b) with respect to the Borrower and its
Subsidiaries, all obligations of the Borrower and its Subsidiaries of the
character referred to in this definition to the extent owing to the Borrower or
any of its Subsidiaries.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated May
2006 relating to the Borrower and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made.

 

10



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lenders hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Page 3750 of the Dow
Jones Market Service (or on any successor or substitute page of such Service, or
any successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Loan Documents” means this Agreement, the Subsidiary Guaranty, any promissory
notes executed and delivered pursuant to Section 2.10(e) and any and all other
instruments and documents executed and delivered in connection with any of the
foregoing.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition, results of operations or prospects of the Borrower
and the Subsidiaries taken as a whole or (b) the ability of the Borrower or any
other Loan Party to perform any of its obligations under this Agreement or any
other Loan Document or (c) the rights of or benefits available to the Lenders
under this Agreement or any other Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $15,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

11



--------------------------------------------------------------------------------

“Material Subsidiary” means each Subsidiary (a) which, as of the most recent
fiscal quarter of the Borrower, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01, contributed greater than ten percent (10%) of the Borrower’s
Consolidated EBITDA for such period or (b) which contributed greater than ten
percent (10%) of the Borrower’s Consolidated Total Assets as of such date.

“Maturity Date” means June 19, 2013.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Borrower and its Subsidiaries to any
of the Lenders and the Administrative Agent, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Loan Agreement or any of the other
Loan Documents or any Swap Agreement or in respect of any of the Loans made or
other instruments at any time evidencing any thereof.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, but in any event excluding Excluded
Taxes.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Borrower or any Subsidiary of all or
substantially all the assets of, or more than fifty percent (50%) of the Equity
Interests in, a Person or division or line of business of a Person if, at the
time of and immediately after giving effect thereto, (a) no Default has occurred
and is continuing or would arise after giving effect thereto, (b) such Person or
division or line of business is engaged in the same or a similar line of
business as the Borrower and the Subsidiaries or business reasonably related
thereto, (c) all actions required to be taken with respect to such acquired or
newly formed Subsidiary under Section 5.09 shall have been taken, (d) the
Borrower and the Subsidiaries are in compliance, on a pro forma basis reasonably
acceptable to the Administrative Agent after giving effect to such acquisition
(without giving effect to any cost savings), with the covenants contained in
Section 6.09 recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new

 

12



--------------------------------------------------------------------------------

Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of each relevant period
for testing such compliance and, if the aggregate consideration paid in respect
of such acquisition exceeds $50,000,000, the Borrower shall have delivered to
the Administrative Agent a certificate of a Financial Officer of the Borrower to
such effect, together with all relevant financial information, statements and
projections requested by the Administrative Agent and (e) in the case of an
acquisition or merger involving the Borrower or a Subsidiary, the Borrower or
such Subsidiary is the surviving entity of such merger and/or consolidation.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or governmental charges or
levies on property that are not yet due or are due but may thereafter be paid
without penalty or are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, servicemen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;

(c) pledges and deposits (including letters of credit, surety bonds and other
escrowed or trust holdings) made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d) liens covering cash deposits and other investments to secure the performance
of bids, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds, customs bonds and other obligations of a like nature,
in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) bankers’ liens and rights of setoff arising by operation of law and
contractual rights of setoff or any contractual Liens or netting rights in favor
of the relevant depository institutions in connection with any cash management
services provided to the Borrower and its Subsidiaries; and

(h) Liens granted in the ordinary course of business to licensors which encumber
licensed intellectual property and inventory produced thereunder (but not any
receivables from the sale, distribution or licensing thereof).

 

13



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) obligations of any State of the United States of America or any political
subdivision thereof, the interest with respect to which is exempt from federal
income taxation under Section 103 of the Code, having a long term rating from
S&P of AA or better, or from Moody’s of Aa2 or better, and maturing within one
year from the date of acquisition thereof;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) or (b) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a short term credit
rating from S&P of A-1 or better, or from Moody’s of P-1 or better;

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000; and

(g) in the case of investments by any Foreign Subsidiary, (i) investments in
certificates of deposit, bankers’ acceptances, time deposits and similar bank
obligations in the ordinary course of business and generally consistent with
past practice to the extent placed with any well-capitalized commercial bank or
financial institution which is located in the jurisdiction where such Foreign
Subsidiary is located and (ii) other investments of a nature substantially
similar and of similar credit quality to the investments described above to the
extent made in the ordinary course of business and generally consistent with
past practice in the jurisdiction in which such Foreign Subsidiary is located.

“Permitted Receivables Facility” shall mean the receivables facility or
facilities created under the Permitted Receivables Facility Documents, providing
for the sale or pledge by the Borrower and/or one or more other Receivables
Sellers of Permitted Receivables Facility Assets (thereby providing financing to
the Borrower and the Receivables Sellers) to the Receivables Entity (either
directly or through another Receivables Seller), which in turn shall sell or
pledge interests in the respective Permitted Receivables Facility Assets to
third-party investors pursuant to the Permitted Receivables Facility Documents
(with the Receivables Entity permitted to issue investor certificates, purchased
interest certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by the
Receivables Entity to purchase the Permitted Receivables Facility Assets from
the Borrower and/or the respective Receivables Sellers, in each case as more
fully set forth in the Permitted Receivables Facility Documents.

 

14



--------------------------------------------------------------------------------

“Permitted Receivables Facility Assets” shall mean (a) Receivables (whether now
existing or arising in the future) of the Borrower and its Subsidiaries which
are transferred or pledged to the Receivables Entity pursuant to the Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so transferred or pledged to the Receivables Entity and all proceeds
thereof and (b) loans to the Borrower and its Subsidiaries secured by
Receivables (whether now existing or arising in the future) of the Borrower and
its Subsidiaries which are made pursuant to the Permitted Receivables Facility.

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, all of which documents and
agreements shall be in form and substance reasonably satisfactory to the
Administrative Agent, in each case as such documents and agreements may be
amended, modified, supplemented, refinanced or replaced from time to time so
long as (a) any such amendments, modifications, supplements, refinancings or
replacements do not impose any conditions or requirements on the Borrower or any
of its Subsidiaries that are more restrictive in any material respect than those
in existence immediately prior to any such amendment, modification, supplement,
refinancing or replacement, (b) any such amendments, modifications, supplements,
refinancings or replacements are not adverse in any way to the interests of the
Lenders and (c) any such amendments, modifications, supplements, refinancings or
replacements are otherwise in form and substance reasonably satisfactory to the
Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, National Association as its prime rate in effect
at its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Receivables” shall mean all accounts receivable (including, without limitation,
all rights to payment created by or arising from sales of goods, leases of goods
or the rendition of services rendered no matter how evidenced whether or not
earned by performance).

“Receivables Entity” shall mean a wholly-owned Subsidiary of the Borrower which
engages in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as the “Receivables

 

15



--------------------------------------------------------------------------------

Entity” (a) no portion of the Indebtedness or any other obligations (contingent
or otherwise) of which (i) is guaranteed by the Borrower or any other Subsidiary
of the Borrower (excluding guarantees of obligations (other than the principal
of, and interest on, Indebtedness)) pursuant to Standard Securitization
Undertakings, (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way (other than pursuant to Standard
Securitization Undertakings) or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (b) with which neither the Borrower nor
any of its Subsidiaries has any contract, agreement, arrangement or
understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of accounts receivable and related
assets)) on terms less favorable to the Borrower or such Subsidiary than those
that might be obtained at the time from persons that are not Affiliates of the
Borrower, and (c) to which neither the Borrower nor any other Subsidiary of the
Borrower has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation shall be evidenced to the Administrative Agent by filing
with the Administrative Agent an officer’s certificate of the Borrower
certifying that, to the best of such officer’s knowledge and belief after
consultation with counsel, such designation complied with the foregoing
conditions.

“Receivables Sellers” shall mean the Borrower and those Subsidiary Guarantors
that are from time to time party to the Permitted Receivables Facility
Documents.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Loans representing more
than 50% of the sum of the aggregate outstanding principal amount of all of the
Loans at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Revolving Facility” means the revolving credit facility evidenced by that
certain Credit Agreement dated as of December 14, 2005 by and among the
Borrower, certain foreign subsidiary borrowers which may from time to time be
party thereto, certain lenders party thereto and JPMorgan Chase Bank, National
Association, as administrative agent, as such facility is amended, modified or
replaced from time to time.

 

16



--------------------------------------------------------------------------------

“Revolving Facility Agreement” means that certain Credit Agreement dated as of
December 14, 2005 by and among the Borrower, certain foreign subsidiary
borrowers which may from time to time be party thereto, certain lenders party
thereto and JPMorgan Chase Bank, National Association, as administrative agent,
as such facility is amended, modified or replaced from time to time.

“S&P” means Standard & Poor’s.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Subsidiary (other than Affected
Foreign Subsidiaries and H.B. Fuller Automotive Borrower). The Subsidiary
Guarantors on the Effective Date are identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit D (including any and all supplements thereto) and
executed by each Subsidiary Guarantor, and, in the case of any guaranty by a
Foreign Subsidiary, any other guaranty agreements as are requested by the
Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

 

17



--------------------------------------------------------------------------------

“Substantial Portion” means, with respect to the property of the Borrower and
its Subsidiaries, such property which represents more than 25% of Consolidated
Total Assets as would be shown in the consolidated financial statements of the
Borrower and its Subsidiaries for the most recent fiscal quarter ended at least
30 days prior to the date when such determination is made.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Syndication Agent” means Citibank, N.A. in its capacity as syndication agent
for the credit facility evidenced by this Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan” means the Term Loan made pursuant to Section 2.01.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and the
use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”) and Borrowings may also be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or

 

18



--------------------------------------------------------------------------------

modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower on the Effective Date in an
aggregate principal amount that will not result in (a) the principal amount of
such Lender’s Loans exceeding such Lender’s Commitment or (b) the sum of the
aggregate principal amount of the Loans exceeding the Aggregate Commitment.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and

 

19



--------------------------------------------------------------------------------

not less than $3,000,000. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000; Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Loans other than the initial Loans on the
Effective Date and shall not be entitled to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Intentionally Omitted].

SECTION 2.05. [Intentionally Omitted].

SECTION 2.06. [Intentionally Omitted].

 

20



--------------------------------------------------------------------------------

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make the Loan to be
made by it hereunder on the Effective Date by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City or Chicago and designated by the Borrower in the applicable Borrowing
Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower. Notwithstanding any
contrary provision herein, this Section shall not be construed to permit the
Borrower to elect an Interest Period for Eurodollar Loans that does not comply
with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

21



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09. Termination of Commitments. The Commitments shall terminate on the
Effective Date in accordance with Section 4.01.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrower shall repay Term Loans on each date set forth below in the aggregate
principal amount set forth opposite such date (as adjusted from time to time
pursuant to Section 2.11):

 

Date   Amount

September 30, 2010

  $5,625,000

December 31, 2010

  $5,625,000

March 31, 2011

  $5,625,000

June 30, 2011

  $5,625,000

September 30, 2011

  $5,625,000

December 31, 2011

  $5,625,000

 

22



--------------------------------------------------------------------------------

March 31, 2012

  $5,625,000

June 30, 2012

  $5,625,000

September 30, 2012

  $7,500,000

December 31, 2012

  $7,500,000

March 31, 2013

  $7,500,000

Maturity Date

  $7,500,000

To the extent not previously paid, all unpaid Term Loans shall be paid in full
in cash by the Borrower on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it to the Borrower be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment and (ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.

 

23



--------------------------------------------------------------------------------

(b) Each prepayment of a Borrowing pursuant to Section 2.11(a) shall be applied
to prepay the Term Loans ratably in accordance with the then outstanding amounts
thereof. Prepayments shall be accompanied by (i) accrued interest to the extent
required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(b) All fees payable hereunder shall be paid on the dates due, in Dollars and in
immediately available funds, to the Administrative Agent and shall not be
refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

24



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or of maintaining its
obligation to make any such Loan or to reduce the amount of any sum received or
receivable by such Lender hereunder, whether of principal, interest or
otherwise, then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration

 

25



--------------------------------------------------------------------------------

such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for

 

26



--------------------------------------------------------------------------------

any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes related to the Borrower
and imposed on or incurred by the Administrative Agent or a Lender to the
relevant Governmental Authority in accordance with applicable law.

(c) Without duplication of the obligations of the Borrower pursuant to
Section 2.17(a) or (b), the Borrower shall indemnify the Administrative Agent
and each Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by

 

27



--------------------------------------------------------------------------------

the relevant Governmental Authority with respect to such refund); provided, that
the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City
time on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 131
South Dearborn Street, Chicago, Illinois 60603, except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this

 

28



--------------------------------------------------------------------------------

Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), 2.18(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment);

 

29



--------------------------------------------------------------------------------

provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required. Schedule 3.01 hereto (as supplemented from time
to time) identifies (a) each Subsidiary, if such Subsidiary is a Material
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by the Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding, and (b) each Existing Joint Venture. All of the outstanding shares
of capital stock and other equity interests of each Subsidiary are validly
issued and outstanding and fully paid and nonassessable and all such shares and
other equity interests indicated on Schedule 3.01 as owned by the Borrower or
another Subsidiary are owned, beneficially and of record, by the Borrower or any
Subsidiary free and clear of all Liens. Except as indicated on Schedule 3.01,
there are no outstanding commitments or other obligations of the Borrower or any
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
the Borrower or any Subsidiary, other than (i) pursuant to employee or director
stock option plans of the Borrower and its Subsidiaries, and (ii) rights of
participants in any Existing Joint Venture to acquire additional capital stock
or other equity interests in such joint venture.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate, limited liability company or other like powers and have
been duly authorized by all necessary corporate, limited liability company or
other like action and, if required, by all necessary shareholder, member,
partner or other like action. This Agreement has

 

30



--------------------------------------------------------------------------------

been duly executed and delivered by the Borrower and constitutes a legal, valid
and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate in any material respect
any applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority binding upon the Borrower or any of its Subsidiaries,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 3, 2005 reported on by PricewaterhouseCoopers LLP and
KPMG LLP, independent public accountants, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended March 4, 2006, certified by a
Financial Officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) Since December 3, 2005, there has been no material adverse change in the
business, assets, financial condition, results of operations or prospects of the
Borrower and the Subsidiaries taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to the business of the Borrower and its Subsidiaries, taken as a whole,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of the Borrower and its Subsidiaries, taken as a whole,
and the use thereof by the Borrower and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

31



--------------------------------------------------------------------------------

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions. There are no labor
controversies pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters), or (ii) that involve
this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, or
(iii) has received notice of any claim with respect to any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect. Neither
the Borrower nor any Subsidiary is party or subject to any law, regulation, rule
or order, or any obligation under any agreement or instrument, that has a
Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment and Holding Company Status. Neither the Borrower nor
any of its Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP, or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

32



--------------------------------------------------------------------------------

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. No Default. No Default or Event of Default has occurred and is
continuing.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and (ii) each initial
Subsidiary Guarantor either (A) a counterpart of the Subsidiary Guaranty signed
on behalf of such Subsidiary Guarantor or (B) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission of a signed
signature page of the Subsidiary Guaranty) that such Subsidiary Guarantor has
signed a counterpart of the Subsidiary Guaranty.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Briggs and Morgan, P.A., counsel for the Loan Parties, substantially in
the form of Exhibit B, and covering such other matters relating to the Loan
Parties, this Agreement or the Transactions as the Required Lenders shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinion.

 

33



--------------------------------------------------------------------------------

(c) The Lenders shall have received (i) reasonably satisfactory audited
consolidated financial statements of the Borrower for the fiscal years ended
November 27, 2004 and December 3, 2005, (ii) reasonably satisfactory unaudited
interim consolidated financial statements of the Borrower for each quarterly
period ended subsequent to the date of the latest financial statements delivered
pursuant to clause (i) of this paragraph as to which such financial statements
are available and (iii) reasonably satisfactory financial statement projections
through and including the Borrower’s 2013 fiscal year, together with such
information as the Administrative Agent and the Lenders shall reasonably request
(including, without limitation, a reasonably detailed description of the
assumptions used in preparing such projections).

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit C.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
June 19, 2006 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent for distribution to each
Lender:

(a) within 105 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP, KPMG LLP or other independent
public accountants of recognized national

 

34



--------------------------------------------------------------------------------

standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.03 and 6.09 and (iii) stating whether any
material change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 that
applies to the Borrower or any Subsidiary and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default with regard to
Section 6.09 (which certificate may be limited to the extent required by
accounting rules or guidelines);

(e) promptly (i) after the filing thereof, copies of all periodic and other
reports, periodic and other certifications of the chief executive officer or a
Financial Officer of the Borrower, registration statements and other publicly
available materials filed by the Borrower or any Subsidiary with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange
(other than periodic non-material administrative certifications provided to any
national securities exchange electronically), and (ii) after the distribution
thereof, copies of all financial statements, reports, proxy statements and other
materials distributed by the Borrower to its shareholders generally;

(f) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

 

35



--------------------------------------------------------------------------------

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default; and

(b) any event or development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth in
reasonable detail the nature of the event or development requiring such notice
and any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as is
consistent with sound business practices.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and, during
such times when an Event of Default has occurred and is continuing, independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, that so long as no Event of Default has occurred and is continuing,
the Borrower and its Subsidiaries shall have no

 

36



--------------------------------------------------------------------------------

obligation to pay or reimburse the Administrative Agent or any Lender for costs
and expenses relating to any such visitation and inspection (other than one
visitation and inspection during any fiscal year).

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws), except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
repay certain existing Indebtedness, finance the working capital needs, and for
general corporate purposes, of the Borrower and its Subsidiaries, including
Permitted Acquisitions and the purchase or redemption of capital stock of the
Borrower as permitted hereunder. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

SECTION 5.09. Subsidiary Guaranty. As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Subsidiary or any Subsidiary
qualifies independently as, or is designated by the Borrower or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definition of
“Material Subsidiary”, the Borrower shall provide the Administrative Agent with
written notice thereof setting forth information in reasonable detail describing
the material assets of such Person and shall cause each such Subsidiary which
also qualifies as a Subsidiary Guarantor to deliver to the Administrative Agent
the Subsidiary Guaranty pursuant to which such Subsidiary agrees to be bound by
the terms and provisions of thereof, such Subsidiary Guaranty to be accompanied
by appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) (i) the Obligations and any other Indebtedness created under the Loan
Documents and (ii) Indebtedness under the Revolving Facility;

(b) Indebtedness existing on the date hereof under the Existing Note Agreements
or otherwise set forth in Schedule 6.01, and extensions, renewals and
replacements of any such Indebtedness with Indebtedness of a similar type that
does not increase the outstanding principal amount thereof;

 

37



--------------------------------------------------------------------------------

(c) Indebtedness of (i) any Loan Party to any other Loan Party, (ii) any
Subsidiary to any Loan Party and (iii) any Subsidiary that is not a Loan Party
to any other Subsidiary that is not a Loan Party;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $25,000,000 at any time outstanding;

(f) Indebtedness of the Borrower or any Subsidiary incurred pursuant to
Permitted Receivables Facilities; provided that the Attributable Receivables
Indebtedness thereunder shall not exceed an aggregate amount of $200,000,000 at
any time outstanding;

(g) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;

(h) Indebtedness with respect to any surety bonds, performance bonds, customs
bonds and other obligations of a like nature;

(i) Indebtedness of an Acquired Entity existing at the time of the related
Permitted Acquisition which was not incurred in contemplation of such Permitted
Acquisition, provided that the aggregate principal amount of such Indebtedness
permitted by this clause (i) shall not exceed $50,000,000 at any time
outstanding; and

(j) (i) unsecured Indebtedness of the Borrower, not otherwise permitted by this
Section, so long as the Borrower is in compliance, on a pro forma basis after
giving effect to the incurrence of such Indebtedness, with the financial
covenants contained in Section 6.09 and (ii) unsecured Indebtedness of the
Borrower’s Subsidiaries not otherwise permitted by this Section, so long as the
aggregate principal amount of such Indebtedness shall not exceed at any time the
greater of (x) $100,000,000 and (y) 10% of Consolidated Total Assets at such
time.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

 

38



--------------------------------------------------------------------------------

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary or is merged or consolidated with the Borrower
or any Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary or is so merged or consolidated; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, merger or
consolidation or such Person becoming a Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Subsidiary and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition, merger or consolidation or the date
such Person becomes a Subsidiary, as the case may be and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 90% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;

(e) customary bankers’ Liens and rights of setoff arising by operation of law
and incurred on deposits made in the ordinary course of business; and

(f) Liens in connection with or to secure Indebtedness arising under Permitted
Receivables Facilities.

SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise make any Disposition of its property or the Equity Interests
of any of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that:

(i) the Borrower and its Subsidiaries may purchase and sell inventory in the
ordinary course of business;

(ii) the Borrower and its Subsidiaries may enter into and consummate Permitted
Acquisitions;

 

39



--------------------------------------------------------------------------------

(iii) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation; and

(iv) if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (A) any Subsidiary may merge into
a Loan Party in a transaction in which the surviving entity is such Loan Party
(provided that any such merger involving the Borrower must result in the
Borrower as the surviving entity), (B) any wholly owned Subsidiary may merge
into or consolidate with any wholly owned Subsidiary in a transaction in which
the surviving entity is a wholly owned Subsidiary and no Person other than the
Borrower or a wholly owned Subsidiary receives any consideration, provided that
if any such merger described in this clause (B) shall involve a Loan Party, the
surviving entity of such merger shall be a Loan Party, (C) any Subsidiary or
Existing Joint Venture may sell, transfer, lease or otherwise dispose of its
assets to a Loan Party or any wholly owned Subsidiary pursuant to a transaction
permitted under Section 6.04;

(v) the Borrower or any Subsidiary may sell Receivables under Permitted
Receivables Facilities (subject to the limitation that the Attributable
Receivables Indebtedness thereunder shall not exceed an aggregate amount of
$200,000,000);

(vi) if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04;

(vii) the Borrower may sell, transfer or otherwise dispose of (A) excess,
damaged, obsolete or worn out assets and scrap in the ordinary course of
business, and (B) other property or assets of the Borrower and its Subsidiaries
provided that (1) at the time thereof and immediately after giving effect to
such sale, transfer or other disposition, no Default shall have occurred and be
continuing, (2) such sale, transfer or disposal is for consideration at least
85% of which is cash, and (3) such consideration is at least equal to the fair
market value of the assets being sold, transferred or otherwise disposed of; and

(viii) the Borrower or any Subsidiary may make Dispositions (other than
Dispositions of a type referred to in the foregoing clauses (i) through
(vii) above) that, together with all other property of the Borrower and its
Subsidiaries previously leased, sold or disposed of as permitted by this clause
(viii) during any fiscal year of the Borrower, do not constitute a Substantial
Portion of the property of the Borrower and its Subsidiaries.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

 

40



--------------------------------------------------------------------------------

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing, but excluding purchases of capital stock or
other securities of the Borrower, and options, warrants or other rights to
acquire any such capital stock or other securities, to the extent permitted
under Section 6.06) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

(a) Permitted Investments;

(b) Receivables owing to the Borrower or any of its Subsidiaries arising from
sales of inventory under usual and customary terms in the ordinary course of
business;

(c) advances not to exceed $5,000,000 outstanding at any time to employees of
the Borrower and its Subsidiaries to meet expenses incurred by such employees in
the ordinary course of business;

(d) Loans in the ordinary course of business and generally consistent with past
practices, to officers, directors and employees in connection with the granting
of stock options or as incentive or bonus compensation;

(e) (i) investments by the Borrower or any of its Subsidiaries existing on the
date hereof in the capital stock of their respective Subsidiaries and
(ii) investments by the Borrower or any of its Subsidiaries in the capital stock
of its respective Subsidiaries which are Subsidiary Guarantors, whether now
existing or hereafter created or established;

(f) investments, loans and advances from H.B. Fuller Finance (Ireland) to, and
other investments of H.B. Fuller Finance (Ireland) in, the Borrower, any
Subsidiary of the Borrower, any Existing Joint Venture or any other Person to
the extent existing on the date hereof and set forth in Schedule 6.04, and
extensions, renewals and replacements of any such investments, loans or advances
with investments, loans or advances of a similar type that do not increase the
outstanding principal amount thereof;

(g) investments, loans or advances made by the Borrower to any Subsidiary and
made by any Subsidiary to the Borrower or any other Subsidiary (provided that
not more than $25,000,000 in investments, loans, advances or capital
contributions may be made and remain outstanding, during the term of this
Agreement, by any Loan Party to a Person which is not a Loan Party).

(h) Guarantees constituting Indebtedness permitted by Section 6.01;

(i) Permitted Acquisitions;

(j) Existing Joint Ventures; and

 

41



--------------------------------------------------------------------------------

(k) any other investment, loan or advance (other than acquisitions) so long as
the aggregate amount of all such investments does not exceed $75,000,000 during
the term of this Agreement.

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management, employees or directors of the Borrower and
its Subsidiaries and (d) the Borrower may make any other Restricted Payment so
long as no Default or Event of Default has occurred and is continuing prior to
making such Restricted Payment or would arise after giving effect thereto.

SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and its wholly owned Subsidiaries not involving any other
Affiliate, (c) transactions permitted under Section 6.04 with Existing Joint
Ventures consisting of cash equity contributions by the Borrower and its
Subsidiaries, or any one or more of them, and (d) any Restricted Payment
permitted by Section 6.06.

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any material portion of the property or
assets of the Borrower and its Domestic Subsidiaries, taken as a whole, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to holders of its Equity Interests or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement or by
the Revolving Facility Agreement, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.08 (but shall apply to any amendment or modification expanding the scope of,
any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained

 

42



--------------------------------------------------------------------------------

in agreements relating to a Permitted Receivables Facility or the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.

SECTION 6.09. Financial Covenants.

(a) Minimum Interest Coverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters ending on and after
March 4, 2006 for the period of 4 consecutive fiscal quarters ending with the
end of such fiscal quarter, of (i) Consolidated EBITDA to (ii) Consolidated
Interest Expense, all calculated for the Borrower and its Subsidiaries on a
consolidated basis, to be less than 2.5 to 1.0.

(b) Maximum Leverage Ratio. The Borrower will not permit the ratio, determined
as of the end of each of its fiscal quarters ending on and after March 4, 2006,
of (i) Consolidated Total Indebtedness to (ii) Consolidated EBITDA for the
period of 4 consecutive fiscal quarters ending with the end of such fiscal
quarter, all calculated for the Borrower and its Subsidiaries on a consolidated
basis, to be greater than 3.5 to 1.0.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;

(c) any representation or warranty made or deemed made by the Borrower or any
Subsidiary in or in connection with this Agreement or any other Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) (i) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or in Article VI or (ii) any Loan Document shall for
any reason not be or shall cease to be in

 

43



--------------------------------------------------------------------------------

full force and effect or is declared to be null and void, or the Borrower or any
Subsidiary takes any action for the purpose of terminating, repudiating or
rescinding any Loan Document or any of its obligations thereunder;

(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against the Borrower, any Subsidiary or
any

 

44



--------------------------------------------------------------------------------

combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of

 

45



--------------------------------------------------------------------------------

whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor with the written consent of
the Borrower, which consent shall not be

 

46



--------------------------------------------------------------------------------

unreasonably withheld or delayed; provided, that no such consent of the Borrower
shall be required if an Event of Default shall have occurred and be continuing
on the date of such appointment. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to H.B. Fuller Company, 1200 Willow Lake Boulevard, St.
Paul, Minnesota 55110, Attention of Cheryl Reinitz (Telecopy No.
(651) 236-5724);

 

47



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, National
Association, Loan and Agency Services Group, Chase Tower IL 1-0010, Chicago,
Illinois 60670, Attention of April Yebd (Telecopy No. (312) 385-7098); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or

 

48



--------------------------------------------------------------------------------

reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender or (vi) release the Borrower or all
or substantially all of the Subsidiary Guarantors from, its obligations under
Article X or the Subsidiary Guaranty, as applicable, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent without the
prior written consent of the Administrative Agent.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

49



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or the use
of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 15 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment from a Lender to an Affiliate, or an
Approved Fund, of such Lender.

 

50



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the

 

51



--------------------------------------------------------------------------------

terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.07(b), 2.18(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrower and the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

 

52



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits

 

53



--------------------------------------------------------------------------------

(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF

 

54



--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any of its
Subsidiaries. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

SECTION 9.14. Revolving Facility Waiver. The Lenders party hereto on the
Effective Date which are also “Lenders” under the Revolving Facility hereby
waive any non-compliance under Section 6.08 of the Revolving Facility caused by
the Borrower becoming party to this Agreement.

[Signature Pages Follow]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

H.B. FULLER COMPANY,

as the Borrower

By:  

/s/ Cheryl A. Reinitz

Name:   Cheryl A. Reinitz Title:   VP, Treasurer

Signature Page to Loan Agreement

H.B. Fuller Company

June 2006



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

individually as a Lender and as

Administrative Agent,

By:  

/s/ Brian L. Grossman

Name:   Brian L. Grossman Title:   Vice President

 

Signature Page to Loan Agreement

H.B. Fuller Company

June 2006



--------------------------------------------------------------------------------

CITIBANK, N.A.

individually as a Lender and as Syndication Agent

By:  

/s/ James N. Simpson

Name:   James N. Simpson Title:  

Vice President

Citibank, N.A.

 

Signature Page to Loan Agreement

H.B. Fuller Company

June 2006



--------------------------------------------------------------------------------

ABN AMRO BANK N.V.,

individually as a Lender and as Co-Documentation Agent

By:  

/s/ George Dugan

Name:   George Dugan Title:   Managing Director By:  

/s/ Patricia Christy

Name:   Patricia Christy Title:   Director

 

Signature Page to Loan Agreement

H.B. Fuller Company

June 2006



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI

UFJ, LTD., CHICAGO BRANCH,

individually as a Lender and as Co-Documentation Agent

By:  

/s/ Matthew Ross

Name:   Matthew Ross Title:   Vice President & Manager

 

Signature Page to Loan Agreement

H.B. Fuller Company

June 2006



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Karen Weathers

Name:   Karen Weathers Title:   Vice President

 

Signature Page to Loan Agreement

H.B. Fuller Company

June 2006



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Jacqueline Ryan

Name:   Jacqueline Ryan Title:   Vice President

 

Signature Page to Loan Agreement

H.B. Fuller Company

June 2006



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

individually as a Lender

By:  

/s/ Kenneth S. Struglia

Name:   Kenneth S. Struglia Title:   Managing Director

 

Signature Page to Loan Agreement

H.B. Fuller Company

June 2006



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Thomas J. Purcell

Name:   THOMAS J. PURCELL Title:   SENIOR VICE PRESIDENT

 

Signature Page to Loan Agreement

H.B. Fuller Company

June 2006



--------------------------------------------------------------------------------

NATIONAL CITY BANK OF THE MIDWEST,

as a Lender

By:  

/s/ Derek R. Cook

Name:   Derek R. Cook Title:   Vice President

 

Signature Page to Loan Agreement

H.B. Fuller Company

June 2006



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as a Lender

By:  

/s/ Jeffrey B. Clark

Name:   Jeffrey B. Clark Title:   Senior Vice President

 

Signature Page to Loan Agreement

H.B. Fuller Company

June 2006



--------------------------------------------------------------------------------

PNC BANK, National Association

as a Lender

By:  

/s/ Philip K. Liebscher

Name:   Philip K. Liebscher Title:   Senior Vice President

 

Signature Page to Loan Agreement

H.B. Fuller Company

June 2006



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

   $10,000,000

CITIBANK, N.A.

   $10,000,000

ABN AMRO BANK N.V.

   $8,000,000

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH

   $8,000,000

U.S. BANK NATIONAL ASSOCIATION

   $7,000,000

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $7,000,000

BANK OF AMERICA, N.A.

   $5,000,000

KEYBANK NATIONAL ASSOCIATION

   $5,000,000

NATIONAL CITY BANK

   $5,000,000

THE NORTHERN TRUST COMPANY

   $5,000,000

PNC BANK, N.A.

   $5,000,000

AGGREGATE COMMITMENT

   $75,000,000



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower:   

H.B. Fuller Company

4.    Administrative Agent:    JPMorgan Chase Bank, National Association, as the
administrative agent under the Loan Agreement

 

1 Select as applicable.



--------------------------------------------------------------------------------

5.    Loan Agreement:    The Loan Agreement dated as of June 19, 2006 among H.B.
Fuller Company, the Lenders parties thereto, JPMorgan Chase Bank, National
Association, as Administrative Agent, and the other agents parties thereto 6.   
Assigned Interest:   

 

Aggregate Amount of

Commitment/Loans for all

Lenders

 

Amount of

Commitment/

Loans Assigned

  

Percentage Assigned

of

Commitment/Loans2

$

  $                %

$

  $                %

$

  $                %

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]  

By:

 

 

  Title:   ASSIGNEE   [NAME OF ASSIGNEE]  

By:

 

 

  Title:

 

Consented to and Accepted:

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as Administrative Agent

  By:  

 

  Title:

 

2 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

[Consented to:]3

H.B. FULLER COMPANY

 

By:

 

 

 

Title:

 

3 To be added only if the consent of the Borrower is required by the terms of
the Loan Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Loan Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF COUNSEL FOR THE LOAN PARTIES

[Effective Date]

To the Lenders and the Administrative

  Agent Referred to Below

c/o JPMorgan Chase Bank, National Association, as

  Administrative Agent

Chase Tower

Chicago, Illinois 60670

Ladies and Gentlemen:

We have acted as counsel for H.B. Fuller Company, a Minnesota corporation (the
“Borrower”) and Specialty Construction Brands, Inc., a Minnesota corporation
(“Specialty”; and collectively with the Borrower, the “Loan Parties”), in
connection with (i) the Loan Agreement dated as of June 19, 2006 (the “Loan
Agreement”), among the Borrower, the banks and other financial institutions
identified therein as Lenders, and JPMorgan Chase Bank, National Association, as
Administrative Agent, (ii) those certain promissory notes dated as of June 19,
2006 (the “Notes”) made payable by the Borrower to the order of certain of the
Lenders identified in the Loan Agreement and (iii) that certain Guaranty dated
as of June 19, 2006 among Specialty and the Administrative Agent (collectively
with the Loan Agreement and the Notes, the “Loan Documents”). Terms defined in
the Loan Agreement are used herein with the same meanings.

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations as
we have deemed necessary or advisable for purposes of this opinion. As to
certain matters of fact material to the opinions expressed in this letter, we
have relied on the representations made in the Loan Agreement and certificates
of public officials and of officers of the Loan Parties. We have not
independently established the facts so relied on. We have also examined the
originals or copies of the documents listed in a certificate of an officer of
the Loan Parties certifying among other things that such listed documents are
(i) all of the indentures, loan or credit agreements, leases, guarantees,
mortgages, security agreements, bonds, notes and other agreements or instruments
(collectively, the “Existing Debt Documents”), and (ii) all of the orders,
writs, judgments, awards, injunctions and decrees (collectively, the “Existing
Order Documents”), in each case which affect or purport to affect the right of
the Loan Parties to borrow money or to incur any other obligation of the type
incurred by it under the Loan Documents.

As used in this opinion letter, the phrases “to our knowledge,” “known to us” or
similar words mean the actual, conscious awareness on the date of this letter of
Steven J. Ryan or Andrea M. Bond, the attorneys in our firm who have been
actively involved in the negotiation or preparation of the Loan Documents or
this letter.



--------------------------------------------------------------------------------

We assume with your permission and without investigation: (i) the due
authorization, execution and delivery of the Loan Documents by all parties
thereto other than the Loan Parties, (ii) the validity, binding effect and
enforceability under applicable law of the Loan Documents against the parties
thereto other than the Loan Parties, (iii) the authenticity of all documents
submitted to us as originals, (iv) the genuineness of all signatures; (v) the
legal capacity of natural persons, and (vi) the conformity to originals of all
documents submitted to us as copies and the authenticity of the originals of
such copies.

Based upon the assumptions set forth above and the other limitations and
qualifications set forth below, we are of the opinion that:

1. Each Loan Party (a) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Minnesota, and (b) has all
corporate power and authority to conduct the business in which it is currently
engaged.

2. The Transactions are within each Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
The Loan Documents has been duly executed and delivered by each applicable Loan
Party and constitutes the valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally, (b) general principles of equity, regardless of whether considered in
a proceeding in equity or at law, and (c) applicable statutes of limitations.

3. The execution and delivery of the Loan Documents by the Loan Parties and the
payment of each Loan Party’s obligations under the Loan Documents do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect. The execution and delivery of the Loan Documents by the
Loan Parties, the payment of each Loan Party’s obligations under the Loan
Documents and the performance by each Loan Party of its other obligations under
the Loan Documents do not (a) violate any law or regulation applicable to such
Loan Party, (b) violate the charter, by-laws or other organizational documents
of such Loan Party, (c) violate any Existing Order Document, (d) result in a
breach or violation of, or constitute a default under, any Existing Debt
Document, or (e) result in the creation or imposition of any lien on any asset
of such Loan Party.

4. Neither Loan Party is party to any pending, or overtly threatened in writing,
action or proceeding known to us (a) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect (other than the Disclosed Matters) or (b) that involve the Loan
Documents or the Transactions.

5. Neither Loan Party (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

 

2



--------------------------------------------------------------------------------

Our opinions are subject to the following additional qualifications:

(a) Our opinions are limited to the Federal law of the United States and the law
of the State of Minnesota. We note that the Loan Documents provide that they are
to be governed by and construed in accordance with the substantive law of the
State of New York. However, our opinion is given as if the Loan Documents were
governed by and construed in accordance with the law of the State of Minnesota.

(b) We express no opinion with respect to the validity and enforceability of
(i) indemnification provisions, rights of contribution and exculpatory
provisions to the extent they may be limited on public policy grounds or subject
to securities laws; (ii) broadly stated powers of attorney; (iii) any remedies
insofar as any party exercising such remedies may take any action which is
arbitrary or capricious, unreasonable, not in good faith, or not commercially
reasonable; (iv) provisions to the effect that failure to exercise or delay in
exercising rights or remedies will not operate as a waiver of any such right or
remedy or which purport to render ineffective any waiver, modification or
amendment not in writing; (v) waivers of any statutory or constitutional rights
or remedies; (vi) provisions to the effect that remedies are cumulative or that
stated remedies are not exclusive; and (vii) any provision for late payment
fees, default interest, liquidated damages or other fees, charges or amounts
that may be construed as a penalty.

(c) We express no opinion with respect to the ability of any party to collect or
be reimbursed for costs and expenses, including attorneys’ fees, to the extent
its rights may be limited to reasonable fees and expenses as determined by a
court, or it is not the prevailing party in the action.

(d) We express no opinion with respect to whether the Administrative Agent or
any Lender is required to file a Notice of Business Activities Report under
Minnesota Statutes Section 290.371. Any party who is so required and does not
file such a report has no cause of action upon which it may bring suit under
Minnesota law, except for issues related to its Minnesota tax liability, unless
and until it pays all taxes, interest, and civil penalties due the State of
Minnesota for all periods, or provides for their payment by security or bond.
Insofar as our opinion may relate to the enforceability of any agreement under
Minnesota law or in a Minnesota court, we have assumed that any party seeking to
enforce such agreement has at all times been, and will continue at all times to
be, exempt from the requirement of filing a Notice of Business Activities Report
or, if not exempt, has, prior to the date of such enforcement, made such filing
and paid any such taxes, interest and civil penalties due. Subject to such
restrictions upon the ability of the Administrative Agent and the Lenders to
enforce the Loan Documents prior to the filing of all applicable Notice of
Business Activities Reports and the payment of any such taxes, interest and
civil penalties, the failure of the Administrative Agent or any Lender to make
such filing or to pay any such taxes, interest and civil penalties (i) does not
and will not affect or impair the enforceability of the Loan Documents, and
(ii) does not and will not affect the ability of the Administrative Agent and
the Lenders to enforce the Loan Documents in accordance with their respective
terms if they have made such filings and paid any such taxes, interest and civil
penalties.

(e) We express no opinion as to the existence of or any Loan Party’s title to
any property or assets or the creation or perfection of any mortgage, lien or
other security interest.

 

3



--------------------------------------------------------------------------------

This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by any Person other than the addressees hereof
and their respective successors and assigns as Lenders and Persons that acquire
participations in the Loans (collectively, the “Reliance Parties”), and may not
be relied upon by any Reliance Party for any other purpose, in each case without
our prior written consent.

No copies of this opinion may be delivered or furnished to any other party other
than a Reliance Party, nor may all or portions of this opinion be quoted,
circulated or referred to in any other document without our prior written
consent, except that copies of this opinion may be provided to any regulatory
agency having supervisory authority over a Reliance Party and except that this
opinion may be used in connection with the assertion of a defense as to which
this opinion is relevant and necessary or in response to a court order or other
legal process.

 

Very truly yours,

Briggs and Morgan, P.A.

 

4



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF CLOSING DOCUMENTS

H.B. FULLER COMPANY

TERM LOAN FACILITY

June 19, 2006

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1. Loan Agreement (the “Loan Agreement”) by and among H.B. Fuller Company, a
Minnesota corporation (the “Borrower”), the institutions from time to time
parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, National
Association, in its capacity as Administrative Agent for itself and the other
Lenders (the “Administrative Agent”), evidencing a term loan facility to the
Borrower from the Lenders in an initial aggregate principal amount of
$75,000,000.

SCHEDULES

 

Schedule 2.01

   —   

Commitments

Schedule 3.01    —   

Subsidiaries

Schedule 3.06    —   

Disclosed Matters

Schedule 6.01    —   

Existing Indebtedness

Schedule 6.02    —   

Existing Liens

Schedule 6.04    —   

Existing Investments

Schedule 6.08    —   

Restrictive Agreements

EXHIBITS

 

Exhibit A

   —   

Form of Assignment and Assumption

Exhibit B    —   

Form of Opinion of Loan Parties’ Counsel

Exhibit C    —   

List of Closing Documents

Exhibit D    —   

Form of Subsidiary Guaranty

 

2. Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Loan Agreement.

 

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Loan Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel



--------------------------------------------------------------------------------

3. Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrower, the “Loan Parties”) in favor of the Administrative Agent.

B. CORPORATE DOCUMENTS

 

4. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such secretary of state, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of the Borrower)
authorized to request Borrowing under the Loan Agreement.

 

5. Good Standing Certificate for each Loan Party from the Secretary of State of
the jurisdiction of its organization.

C. OPINIONS

 

6. Opinion of Briggs and Morgan, P.A., counsel for the Loan Parties.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

 

7. A Certificate signed by the President, a Vice President or a Financial
Officer of the Borrower certifying the following: (i) all of the representations
and warranties of the Borrower set forth in the Loan Agreement are true and
correct and (ii) no Default has occurred and is then continuing.

 

8. A compliance certificate, in form and substance acceptable to the
Administrative Agent, signed by a Financial Officer of the Borrower, setting
forth calculations (A) demonstrating compliance with Sections 6.01, 6.03 and
6.09 of the Loan Agreement and (B) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 of the Loan Agreement and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

 

2



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

SUBSIDIARY GUARANTY

GUARANTY

THIS GUARANTY (this “Guaranty”) is made as of the 19th day of June, 2006, by and
among each of the undersigned (the “Initial Guarantors” and along with any
additional Subsidiaries of the Borrower which become parties to this Guaranty by
executing a supplement hereto in the form attached as Annex I, the “Guarantors”)
in favor of the Administrative Agent, for the ratable benefit of the Holders of
Obligations (as defined below), under the Loan Agreement referred to below.

WITNESSETH

WHEREAS, H.B. FULLER COMPANY, a Minnesota corporation (the “Borrower”), the
institutions from time to time parties thereto as lenders (the “Lenders”), and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, in its capacity as contractual
representative (the “Administrative Agent”) for itself and the other Lenders,
have entered into a certain Loan Agreement dated as of June 19, 2006 (as the
same may be amended, modified, supplemented and/or restated, and as in effect
from time to time, the “Loan Agreement”), providing, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
to be made by the Lenders to the Borrower;

WHEREAS, it is a condition precedent to the initial extensions of credit by the
Lenders under the Loan Agreement that each of the Guarantors (constituting all
of the Subsidiaries of the Borrower required to execute this Guaranty pursuant
to Section 5.09 of the Loan Agreement) execute and deliver this Guaranty,
whereby each of the Guarantors shall guarantee the payment when due of all
Obligations; and

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to enter into the Loan
Agreement, each of the Guarantors is willing to guarantee the Obligations of the
Borrower;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Terms defined in the Loan Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.



--------------------------------------------------------------------------------

SECTION 2. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan) that:

(A) It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to have such
authority could not reasonably be expected to have a Material Adverse Effect.

(B) It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

(C) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation (or equivalent charter documents), limited
liability company or partnership agreement, certificate of partnership, articles
or certificate of organization, by-laws, or operating agreement or other
management agreement, as the case may be, or the provisions of any indenture,
instrument or agreement to which the Borrower or any of its Subsidiaries is a
party or is subject, or by which it, or its property, is bound, or (ii) conflict
with, or constitute a default under, or result in, or require, the creation or
imposition of any Lien in, of or on its property pursuant to the terms of, any
such indenture, instrument or agreement (other than any Loan Document). No
order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by it, is required to be obtained by it in
connection with the execution, delivery and performance by it of, or the
legality, validity, binding effect or enforceability against it of, this
Guaranty.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Loan Agreement or any amount
payable under the Loan Agreement or any other Guaranteed Obligations shall
remain unpaid, it will, and, if necessary, will enable the Borrower to, fully
comply with those covenants and agreements of the Borrower applicable to such
Guarantor set forth in the Loan Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 3. The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to the Borrower pursuant to
the Loan Agreement, (ii) [Intentionally Omitted], (iii) all obligations of the
Borrower owing to any Lender or any affiliate of any Lender under any Swap
Agreement, (iv) all other amounts payable by the Borrower or any of its
Subsidiaries under the Loan Agreement, any Swap Agreement and the other Loan
Documents and (v) the punctual and faithful performance, keeping, observance,
and fulfillment by the Borrower of all of the agreements, conditions, covenants,
and obligations of the Borrower contained in the Loan Documents (all of the
foregoing being referred to collectively as the “Guaranteed Obligations” and the
holders from time to time of the Guaranteed Obligations being referred to
collectively as the “Holders of Obligations”). Upon (x) the failure by the
Borrower or any of its Affiliates, as applicable, to pay punctually any such
amount or perform such obligation, and (y) such failure continuing beyond any
applicable grace or notice and cure period, each of the Guarantors agrees that
it shall forthwith on demand pay such amount or perform such obligation at the
place and in the manner specified in the Loan Agreement, any Swap Agreement or
the relevant Loan Document, as the case may be. Each of the Guarantors hereby
agrees that this Guaranty is an absolute, irrevocable and unconditional guaranty
of payment and is not a guaranty of collection.

SECTION 4. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(B) any modification or amendment of or supplement to the Loan Agreement, any
Swap Agreement or any other Loan Document, including, without limitation, any
such amendment which may increase the amount of, or the interest rates
applicable to, any of the Obligations guaranteed hereby;

(C) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

 

3



--------------------------------------------------------------------------------

(D) any change in the corporate, partnership or other existence, structure or
ownership of the Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of the Borrower or any other guarantor of any of the
Guaranteed Obligations;

(E) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Obligations or
any other Person, whether in connection herewith or in connection with any
unrelated transactions; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

(F) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Loan Agreement, any Swap Agreement,
any other Loan Document, or any provision of applicable law, decree, order or
regulation of any jurisdiction purporting to prohibit the payment by the
Borrower or any other guarantor of the Guaranteed Obligations, of any of the
Guaranteed Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;

(G) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

(H) the election by, or on behalf of, any one or more of the Holders of
Obligations, in any proceeding instituted under Chapter 11 of Title 11 of the
United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the
application of Section 1111(b)(2) of the Bankruptcy Code;

(I) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

(J) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Obligations or the Administrative Agent
for repayment of all or any part of the Guaranteed Obligations;

(K) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(L) any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of

 

4



--------------------------------------------------------------------------------

Obligations or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 4, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder except as provided in
Section 5.

SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash and the Commitments and all Letters of Credit issued under the Loan
Agreement shall have terminated or expired. If at any time any payment of the
principal of or interest on any Loan or any other amount payable by the Borrower
or any other party under the Loan Agreement, any Swap Agreement or any other
Loan Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, each of
the Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

SECTION 6. General Waivers; Additional Waivers.

(A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.

(B) Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

(ii) (a) notice of acceptance hereof; (b) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Obligations to ascertain the
amount of the Guaranteed Obligations at any reasonable time; (d) notice of any
adverse change in the financial condition of the Borrower or of any other fact
that might increase such Guarantor’s risk hereunder; (e) notice of presentment
for payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents; (f) notice of any Unmatured Default or Default; and (g) all
other notices (except if such notice is specifically required to be given to
such Guarantor hereunder or under the Loan Documents) and demands to which each
Guarantor might otherwise be entitled;

(iii) its right, if any, to require the Administrative Agent and the other
Holders of Obligations to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Holders of Obligations has
or may have against,

 

5



--------------------------------------------------------------------------------

the other Guarantors or any third party, or against any Collateral provided by
the other Guarantors, or any third party; and each Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully and finally
performed and indefeasibly paid) of the other Guarantors or by reason of the
cessation from any cause whatsoever of the liability of the other Guarantors in
respect thereof;

(iv) (a) any rights to assert against the Administrative Agent and the other
Holders of Obligations any defense (legal or equitable), set-off, counterclaim,
or claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Holders of Obligations; (b) any defense, set-off, counterclaim, or claim,
of any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Administrative Agent’s
and the other Holders of Obligations’ rights or remedies against the other
Guarantors; the alteration by the Administrative Agent and the other Holders of
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Obligations by operation of law as a result of the Administrative Agent’s and
the other Holders of Obligations’ intervention or omission; or the acceptance by
the Administrative Agent and the other Holders of Obligations of anything in
partial satisfaction of the Guaranteed Obligations; and (d) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder; and

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Obligations; or (b) any election by the Administrative Agent and the
other Holders of Obligations under Section 1111(b) of Title 11 of the United
States Code entitled “Bankruptcy”, as now and hereafter in effect (or any
successor statute), to limit the amount of, or any collateral securing, its
claim against the Guarantors.

SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A) Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations and (ii) waive any right to enforce any remedy which the
Holders of Obligations or the Administrative Agent now have or may hereafter
have against the Borrower, any endorser or any guarantor of all or any part of
the Guaranteed Obligations or any other Person, and the

 

6



--------------------------------------------------------------------------------

Guarantors waive any benefit of, and any right to participate in, any security
or collateral given to the Holders of Obligations and the Administrative Agent
to secure the payment or performance of all or any part of the Guaranteed
Obligations or any other liability of the Borrower to the Holders of
Obligations. Should any Guarantor have the right, notwithstanding the foregoing,
to exercise its subrogation rights, each Guarantor hereby expressly and
irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the indefeasible payment in full in cash of
the Guaranteed Obligations and (B) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are indefeasibly paid in full in cash. Each Guarantor acknowledges and agrees
that this subordination is intended to benefit the Administrative Agent and the
other Holders of Obligations and shall not limit or otherwise affect such
Guarantor’s liability hereunder or the enforceability of this Guaranty, and that
the Administrative Agent, the other Holders of Obligations and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 7(a).

(B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal, interest and other amounts from any Obligor with respect to
Intercompany Indebtedness. Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Obligations and the Administrative
Agent in those assets. No Guarantor shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Guaranteed Obligations shall have been
fully paid and satisfied (in cash) and all financing arrangements pursuant to
any Loan Document or any Swap Agreement have been terminated. If all or any part
of the assets of any Obligor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Obligor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations shall have first been
fully paid and

 

7



--------------------------------------------------------------------------------

satisfied (in cash). Should any payment, distribution, security or instrument or
proceeds thereof be received by the applicable Guarantor upon or with respect to
the Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Guaranteed Obligations and the termination of all
financing arrangements pursuant to any Loan Document among the Borrower and the
Holders of Obligations, such Guarantor shall receive and hold the same in trust,
as trustee, for the benefit of the Holders of Obligations and shall forthwith
deliver the same to the Administrative Agent, for the benefit of the Holders of
Obligations, in precisely the form received (except for the endorsement or
assignment of the Guarantor where necessary), for application to any of the
Guaranteed Obligations, due or not due, and, until so delivered, the same shall
be held in trust by the Guarantor as the property of the Holders of Obligations.
If any such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Guarantor agrees
that, except as otherwise permitted by the Loan Agreement, until the Guaranteed
Obligations (other than the contingent indemnity obligations) have been paid in
full (in cash) and satisfied and all financing arrangements pursuant to any Loan
Document among the Borrower and the Holders of Obligations have been terminated,
no Guarantor will assign or transfer to any Person (other than the
Administrative Agent) any claim any such Guarantor has or may have against any
Obligor

SECTION 8. Contribution with Respect to Guaranteed Obligations.

(A) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Loan Agreement and the Swap Agreements, such Guarantor shall
be entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

(B) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 

8



--------------------------------------------------------------------------------

(C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E) The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination of the Loan Agreement and
the Swap Agreements.

SECTION 9. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under the Loan Agreement, any Swap Agreement or
any other Loan Document is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of the Loan Agreement, any Swap Agreement or any
other Loan Document shall nonetheless be payable by each of the Guarantors
hereunder forthwith on demand by the Administrative Agent.

SECTION 10. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article IX of the Loan
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of the Borrower at the address of the
Borrower set forth in the Loan Agreement or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Article IX.

SECTION 11. No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Obligations in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies provided in this
Guaranty, the Loan Agreement, any Swap Agreement and the other Loan Documents
shall be cumulative and not exclusive of any rights or remedies provided by law.

SECTION 12. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Obligations and their respective
successors and permitted assigns; provided, that no Guarantor shall have any
right to assign its rights or obligations hereunder without the consent of all
of the Lenders, and any such assignment in violation of this Section 12 shall be
null and void; and in the event of an assignment of any amounts payable under
the Loan Agreement, any Swap Agreement or the other Loan Documents in accordance
with the respective terms thereof, the rights hereunder, to the extent
applicable to the indebtedness so assigned, may be transferred with such
indebtedness. This Guaranty shall be binding upon each of the Guarantors and
their respective successors and assigns.

 

9



--------------------------------------------------------------------------------

SECTION 13. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent with the
consent of the Required Lenders under the Loan Agreement.

SECTION 14. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 15. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.

(A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY
GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF
THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE CITY OF NEW
YORK.

(B) EACH GUARANTOR WHICH IS A FOREIGN SUBSIDIARY (A “FOREIGN GUARANTOR”)
IRREVOCABLY DESIGNATES AND APPOINTS THE BORROWER, AS ITS AUTHORIZED AGENT, TO
ACCEPT AND ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND ALL PROCESS WHICH MAY
BE SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE
(A) ABOVE. SAID DESIGNATION AND APPOINTMENT SHALL BE IRREVOCABLE BY EACH SUCH
FOREIGN GUARANTOR UNTIL ALL GUARANTEED OBLIGATIONS PAYABLE BY SUCH FOREIGN
GUARANTOR HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN
FULL IN ACCORDANCE WITH THE PROVISIONS HEREOF AND THEREOF. EACH FOREIGN
GUARANTOR HEREBY CONSENTS TO PROCESS

 

10



--------------------------------------------------------------------------------

BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN
CLAUSE (A) ABOVE BY SERVICE OF PROCESS UPON THE BORROWER AS PROVIDED IN THIS
CLAUSE (B); PROVIDED THAT, TO THE EXTENT LAWFUL AND POSSIBLE, NOTICE OF SAID
SERVICE UPON SUCH AGENT SHALL BE MAILED BY REGISTERED OR CERTIFIED AIR MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE BORROWER OR TO ANY OTHER
ADDRESS OF WHICH SUCH FOREIGN GUARANTOR SHALL HAVE GIVEN WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT (WITH A COPY THEREOF TO THE BORROWER). EACH FOREIGN
GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL CLAIM
OF ERROR BY REASON OF ANY SUCH SERVICE IN SUCH MANNER AND AGREES THAT SUCH
SERVICE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH
FOREIGN GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING AND SHALL, TO THE
FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE VALID AND PERSONAL
SERVICE UPON AND PERSONAL DELIVERY TO SUCH FOREIGN GUARANTOR. NOTHING HEREIN
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

(C) WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN
SUCH ACTION.

(D) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

SECTION 16. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

 

11



--------------------------------------------------------------------------------

SECTION 17. Taxes, Expenses of Enforcement, etc.

(A) Taxes.

(i) All payments by any Guarantor to or for the account of any Lender, the
Administrative Agent or any other Holder of Obligations hereunder or under any
promissory note shall be made free and clear of and without deduction for any
and all Taxes (other than Excluded Taxes). If any Guarantor shall be required by
law to deduct any Taxes (other than Excluded Taxes) from or in respect of any
sum payable hereunder to any Lender, the Administrative Agent or any other
Holder of Obligations, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 17(A)) such Lender, the
Administrative Agent or any other Holder of Obligations (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) such Guarantor shall make such deductions, (c) such
Guarantor shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) such Guarantor shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within thirty (30) days after such payment is made.

(ii) In addition, the Guarantors hereby agree to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any promissory note
or from the execution or delivery of, or otherwise with respect to, this
Guaranty or any promissory note (“Other Taxes”).

(iii) The Guarantors hereby agree to indemnify the Administrative Agent, each
Lender and any other Holder of Obligations for the full amount of Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed on
amounts payable under this Section 17(A), but in any event excluding all
Excluded Taxes) paid by the Administrative Agent, such Lender or such other
Holder of Obligations and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within thirty (30) days of the date the
Administrative Agent, such Lender or such other Holder of Obligations makes
demand therefor.

(iv) By accepting the benefits hereof, each Foreign Lender agrees that it will
comply with Section 2.17(e) of the Loan Agreement.

(B) Expenses of Enforcement, Etc. Subject to the terms of the Loan Agreement,
after the occurrence of an Event of Default under the Loan Agreement, the
Lenders shall have the right at any time to direct the Administrative Agent to
commence enforcement proceedings with respect to the Guaranteed Obligations. The
Guarantors agree to reimburse the Administrative Agent and the other Holders of
Obligations for any reasonable costs and out-of-pocket expenses (including
reasonable attorneys’ fees and time charges of attorneys for the Administrative
Agent and the other Holders of Obligations, which attorneys may be employees of
the Administrative Agent or the other Holders of Obligations) paid or incurred
by the Administrative Agent or any other Holder of Obligations in connection
with the collection and enforcement of amounts due under

 

12



--------------------------------------------------------------------------------

the Loan Documents, including without limitation this Guaranty. The
Administrative Agent agrees to distribute payments received from any of the
Guarantors hereunder to the other Holders of Obligations on a pro rata basis for
application in accordance with the terms of the Loan Agreement.

SECTION 18. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Obligations (including the Administrative Agent) may, without notice
to any Guarantor and regardless of the acceptance of any security or collateral
for the payment hereof, appropriate and apply in accordance with the terms of
the Loan Agreement toward the payment of all or any part of the Guaranteed
Obligations (i) any indebtedness due or to become due from such Holder of
Obligations or the Administrative Agent to any Guarantor, and (ii) any moneys,
credits or other property belonging to any Guarantor, at any time held by or
coming into the possession of such Holder of Obligations (including the
Administrative Agent) or any of their respective affiliates.

SECTION 19. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrower and any
and all endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Obligations
(including the Administrative Agent) shall have any duty to advise such
Guarantor of information known to any of them regarding such condition or any
such circumstances. In the event any Holder of Obligations (including the
Administrative Agent), in its sole discretion, undertakes at any time or from
time to time to provide any such information to a Guarantor, such Holder of
Obligations (including the Administrative Agent) shall be under no obligation
(i) to undertake any investigation not a part of its regular business routine,
(ii) to disclose any information which such Holder of Obligations (including the
Administrative Agent), pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to such
Guarantor.

SECTION 20. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 21. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Obligations (including
the Administrative Agent).

SECTION 22. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

 

13



--------------------------------------------------------------------------------

SECTION 23. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Obligations
(including the Administrative Agent), as the case may be, of any sum adjudged to
be so due in such other currency such Holder of Obligations (including the
Administrative Agent), as the case may be, may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Holder of Obligations (including the Administrative
Agent), as the case may be, in the specified currency, each Guarantor agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Holder of Obligations
(including the Administrative Agent), as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Holder of Obligations (including the Administrative
Agent), as the case may be, in the specified currency and (b) amounts shared
with other Holders of Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Obligations under Section 2.18
of the Loan Agreement, such Holder of Obligations (including the Administrative
Agent), as the case may be, agrees, by accepting the benefits hereof, to remit
such excess to such Guarantor.

Remainder of Page Intentionally Blank.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

SPECIALTY CONSTRUCTION BRANDS, INC.

ROANOKE COMPANIES GROUP, INC.

By:  

 

Name:   Title:  

 

15



--------------------------------------------------------------------------------

Acknowledged and Agreed as of June     , 2006:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:   Title:  

 

16



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Guaranty (the “Guaranty”) made as of the 19th
day of June, 2006 by and among SPECIALTY CONSTRUCTION BRANDS, INC. and ROANOKE
COMPANIES GROUP, INC. (the “Initial Guarantors” and along with any additional
Subsidiaries of the Borrower, which become parties thereto and together with the
undersigned, the “Guarantors”) in favor of the Administrative Agent, for the
ratable benefit of the Holders of Obligations, under the Loan Agreement.
Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Guaranty. By its execution below, the undersigned [NAME OF
NEW GUARANTOR], a [corporation] [partnership] [limited liability company],
agrees to become, and does hereby become, a Guarantor under the Guaranty and
agrees to be bound by such Guaranty as if originally a party thereto. By its
execution below, the undersigned represents and warrants as to itself that all
of the representations and warranties contained in Section 2 of the Guaranty are
true and correct in all respects as of the date hereof.

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this              day of     , 20        .

 

[NAME OF NEW GUARANTOR] By:  

 

Its:  

 

17



--------------------------------------------------------------------------------

AMENDMENT NO. 1

Dated as of January 16, 2009

to

LOAN AGREEMENT

Dated as of June 19, 2006

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of January 16, 2009 by and
among H.B. Fuller Company (the “Company”), the financial institutions listed on
the signature pages hereof (the “Lenders”) and JPMorgan Chase Bank, National
Association, as Administrative Agent (the “Agent”), under that certain Loan
Agreement dated as of June 19, 2006 by and among the Company, the Lenders and
the Agent (the “Loan Agreement”). Defined terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Loan
Agreement.

WHEREAS, the Company, the Lenders party hereto and the Agent have agreed to
amend the Loan Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the
Lenders party hereto and the Agent have agreed to the following amendments to
the Loan Agreement.

1. Amendments to Loan Agreement. Effective as of November 28, 2008 but subject
to the satisfaction of the conditions precedent set forth in Section 2 below,
the Loan Agreement is hereby amended as follows:

(a) The definition of “Alternate Base Rate” appearing in Section 1.01 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

(b)The definition of “Consolidated EBITDA” appearing in Section 1.01 of the Loan
Agreement is hereby amended to add the following as a new clause (iv) thereof:

(iv) non-cash impairment losses related to long-lived assets, intangible assets
or goodwill,

(c) The definition of “LIBO Rate” appearing in Section 1.01 of the Loan
Agreement is hereby amended to delete the phrase “Page 3750 of the Dow Jones
Market Service” appearing therein and to replace such phrase with the phrase
“Reuters BBA Libor Rates Page 3750”.



--------------------------------------------------------------------------------

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that the Agent shall have received (i) counterparts
of this Amendment duly executed by the Company, the Required Lenders and the
Agent and the Consent and Reaffirmation attached hereto duly executed by the
Subsidiary Guarantors, (ii) such other instruments and documents as are
reasonably requested by the Agent, (iii) from the Company for the account of
each Lender that executes and delivers its signature page hereto by such time as
is requested by the Agent, an amendment fee equal to an amount specified by the
Agent and (iv) from the Company payment and/or reimbursement of the Agent’s and
its affiliates’ fees and reasonable out-of-pocket expenses (including reasonable
legal fees and expenses) in connection with this Amendment.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants as follows:

(a) This Amendment and the Loan Agreement as amended hereby constitute legal,
valid and binding obligations of the Company and are enforceable against the
Company in accordance with their terms.

(b) As of the date hereof and giving effect to the terms of this Amendment,
(i) there exists no Default or Event of Default and (ii) the representations and
warranties contained in Article III of the Loan Agreement, as amended hereby,
are true and correct, except for representations and warranties made with
reference solely to an earlier date.

4. Reference to and Effect on the Loan Agreement.

(a) Upon the effectiveness of Section 1 hereof, each reference to the Loan
Agreement in the Loan Agreement or any other Loan Document shall mean and be a
reference to the Loan Agreement as amended hereby.

(b) Except as specifically amended above, the Loan Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Lenders,
nor constitute a waiver of any provision of the Loan Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

H.B. FULLER COMPANY,

as the Company

By:  

/s/ Cheryl A. Reinitz

Name:   Cheryl A. Reinitz Title:   Vice President, Treasurer

Signature Page to Amendment No. 1

H.B. Fuller Company

Loan Agreement dated as of June 19, 2006



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent

By:  

/s/ Mike Kelly

Name:   Mike Kelly Title:   Vice President

 

Signature Page to Amendment No. 1

H.B. Fuller Company

Loan Agreement dated as of June 19, 2006



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender and as Syndication Agent

By:  

/s/ Joronne Jeter

Name:   Joronne Jeter Title:   Vice President

 

Signature Page to Amendment No. 1

H.B. Fuller Company

Loan Agreement dated as of June 19, 2006



--------------------------------------------------------------------------------

ABN AMRO BANK, N.V.,

individually as a Lender and as Co-Documentation Agent

By:  

/s/ Michele Costello

Name:   Michele Costello Title:   Director By:  

/s/ Nick Zorin

Name:   Nick Zorin Title:   Assistant Vice President

 

Signature Page to Amendment No. 1

H.B. Fuller Company

Loan Agreement dated as of June 19, 2006



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH

individually as a Lender and as Co-Documentation Agent

By:  

/s/ Victor Pierzchalski

Name:   Victor Pierzchalski Title:   Authorized Signatory

 

Signature Page to Amendment No. 1

H.B. Fuller Company

Loan Agreement dated as of June 19, 2006



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

individually as a Lender

By:  

/s/ Kenneth S. Struglia

Name:   Kenneth S. Struglia Title:   Managing Director

 

Signature Page to Amendment No. 1

H.B. Fuller Company

Loan Agreement dated as of June 19, 2006



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

individually as a Lender

By:  

/s/ Karen Weathers

Name:   Karen Weathers Title:   Senior Vice President

 

Signature Page to Amendment No. 1

H.B. Fuller Company

Loan Agreement dated as of June 19, 2006



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

individually as a Lender

By:  

/s/ Brian Buck

Name:   Brian Buck Title:   Vice President

 

Signature Page to Amendment No. 1

H.B. Fuller Company

Loan Agreement dated as of June 19, 2006



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

individually as a Lender

By:  

/s/ Anu Agarwal

Name:   Anu Agarwal Title:   Second Vice President

 

Signature Page to Amendment No. 1

H.B. Fuller Company

Loan Agreement dated as of June 19, 2006



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

individually as a Lender

By:  

/s/ Brian P. Fox

Name:   Brian P. Fox Title:   Assistant Vice President

 

Signature Page to Amendment No. 1

H.B. Fuller Company

Loan Agreement dated as of June 19, 2006



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION,

individually as a Lender

By:  

/s/ Philip K. Liebscher

Name:   Philip K. Liebscher Title:   Senior Vice President

 

Signature Page to Amendment No. 1

H.B. Fuller Company

Loan Agreement dated as of June 19, 2006



--------------------------------------------------------------------------------

NATIONAL CITY BANK OF THE MIDWEST,

individually as a Lender

By:  

/s/ Derek R. Cook

Name:   Derek R. Cook Title:   Senior Vice President

 

Signature Page to Amendment No. 1

H.B. Fuller Company

Loan Agreement dated as of June 19, 2006



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Loan Agreement dated as of June 19, 2006 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) by and among H.B. Fuller Company (the “Company”), the
financial institutions from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, National Association, in its individual capacity as a
Lender and in its capacity as contractual representative (the “Agent”), which
Amendment No. 1 is dated as of January 16, 2009 (the “Amendment”). Capitalized
terms used in this Consent and Reaffirmation and not defined herein shall have
the meanings given to them in the Loan Agreement. Without in any way
establishing a course of dealing by the Agent or any Lender, each of the
undersigned consents to the Amendment and reaffirms the terms and conditions of
the Subsidiary Guaranty and any other Loan Document executed by it and
acknowledges and agrees that such agreement and each and every such Loan
Document executed by the undersigned in connection with the Loan Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed. All references to the Loan Agreement contained in the
above-referenced documents shall be a reference to the Loan Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

Dated: January 16, 2009

 

SPECIALTY CONSTRUCTION BRANDS, INC. By:  

/s/ Cheryl A. Reinitz

Name:   Cheryl A. Reinitz Title:   Vice President, Treasurer